Citation Nr: 0500263	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-04 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  

The appellant and her brother, acting as her power of 
attorney, appeared and gave testimony before RO personnel in 
October 2001 and before the undersigned Veterans Law Judge at 
a video hearing in July 2002.  Transcripts of both hearings 
are of record.

Testimony at the July 2002 hearing served to raise the issue 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  That issue is referred to 
the RO for appropriate action.

In October 2002, the Board undertook additional development 
of this claim.  Before that development was completed, the 
regulation authorizing Board development was invalidated.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In November 2003, the Board 
remanded the claim, so that the development could be 
completed.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's previous development was aimed at obtaining 
nursing home and private hospital records from the period 
proximate to the veteran's death.  This development was 
undertaken preliminary to determining whether a medical 
opinion was needed.  The RO had previously obtained some of 
these records.  Efforts to obtain additional records were 
thwarted because the appellant did not return necessary 
releases.  The record reflects that the appellant has 
significant disabilities, including mental retardation, that 
make it difficult for her to assist in developing this claim.  
It appears, therefore, that VA cannot obtain additional 
records.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

The veteran was wounded in action by shell fragments in 
France in September 1944, receiving a severe compound 
fracture of the left lower leg and multiple other small 
penetrating wounds of both legs.  He was exposed to the 
weather all night after the injury before being picked up and 
was in very poor condition when received at the 9th 
Evacuation Hospital.  In May 1947, a mid left leg amputation 
was performed.

The veteran was hospitalized at a VA medical center in 
September 2000, with diagnoses of urinary tract infection, 
dehydration, anemia, and mental status changes.  Prior to his 
hospitalization, he was a resident at a personal care home.  
On physical examination, it was noted that there was erythema 
in the pre-sacral area, and healed, dry ulceration on the 
left stump.  After it was determined that he could no longer 
take care of himself, he was transported to Atrium Nursing 
Home.  

The veteran was hospitalized at Mercy Hospital from November 
6, 2000, to November 20, 2000.  His principal diagnosis was 
stage IV infected sacral decubitus ulcer with osteomyelitis 
of the coccyx.  It was noted in the discharge summary that 
during the two months that the veteran was at Atrium Nursing 
Home, he developed a small but enlarging ulcer of the midline 
sacral area.  The ulcer eventually began to show some signs 
of discharge and in the latter part of October 2000 and early 
November 2000, the ulcer was cultured and treated with 
nursing measures.  

Because of the increasing discharge from the ulcer, and the 
possibility of tunneling, antibiotics were attempted at the 
nursing home.  Subsequently, it was noted that the ulcer was 
becoming increasingly infected secondary to discharge from 
the anus which contaminated the ulcer site.  Due to the 
complications, the veteran was sent to the VA hospital for 
further evaluation in early November 2000.  The emergency 
department at the VA hospital did not feel that the veteran 
required admission for further evaluation and he was sent 
back to the nursing home.  Mercy Hospital then decided to 
admit the veteran for medical and surgical management for a 
very significant infected sacral decubitus ulcer with 
probable osteomyelitis.  Upon discharge, the veteran was 
transferred to the VA hospital.

The veteran was hospitalized at another VA hospital from 
November 21, 2000, until his death on January [redacted], 2001.  At 
the time of his death, the diagnoses were vascular dementia, 
stage 4 sacral decubitus ulcer, osteomyelitis of the sacrum, 
anal fistula status post diverting colostomy, and 
malnutrition.

On the certificate of death, the veteran's immediate cause of 
death was listed as osteomyelitis sacral ulcer.

This record raises a question as to whether the service 
connected amputation contributed to the cause of the 
veteran's death.  

Accordingly, this case is remanded for the following:

1.  The veteran's claims file, including 
a copy of this remand, should be referred 
to a VA physician in order to obtain an 
opinion as to the relationship between 
his service-connected amputation, and the 
conditions that caused his death.  The 
physician should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
service connected disabilities, including 
residuals of shell fragment wounds and 
left leg amputation, caused or 
contributed to the causes of his death, 
including osteomyelitis and a decubitus 
ulcer.  The physician should acknowledge 
review of the claims folder, and provide 
a rationale for all opinions.

2.  The AMC or RO should then 
readjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.  The case should be returned to 
the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




